ORDER

PER CURIAM.
AND NOW, this 7th day of August, 1996, the Petition for Allowance of Appeal is GRANTED, limited to the issues of: (1) whether trial counsel was ineffective for failing to introduce at trial records from the Bureau of Alcohol, Tobacco and Firearms, which would show that Petr sold a .22 caliber rifle prior to the murder; (2) whether trial counsel was ineffective for failing to obtain and introduce at trial newspaper articles published after the murder, which revealed that the victim had been shot in the head; (3) whether trial counsel was ineffective for failing to present testimony of a representative of the National Football League to show that *775the Commonwealth’s witness was not employed by the National Football League at the time of the killing; and (4) whether appellate counsel was ineffective for failing to raise the substance of the above issues.